Exhibit 10.1

SEMMANAGEMENT L.L.C.

Guidelines for Short-Term Incentive Program

for Eligible Employees

ARTICLE I.

INTRODUCTION

1.1 Purpose; STI.

(a) The purpose of the Short-Term Incentive Program for Eligible Employees is to
provide for annual cash incentives for Eligible Employees (as defined herein) of
SemManagement L.L.C. (the “Company”) or its Affiliates to apply their knowledge,
skills and abilities to enable the Company to create value for shareholders of
SemGroup Corporation (referred to herein collectively with its Affiliates as
“SemGroup”) by, among other things, rewarding business unit and SemGroup
organizational achievements as well as, where applicable, individual effort.
Notwithstanding the adoption and publication of the STI and the Guidelines
described herein (“these Guidelines”), the Compensation Official (as defined
below) retains full and complete discretion with respect to the making as well
as the amount of any Award hereunder.

(b) As used herein, the term “STI” refers to these Guidelines together with the
metrics, financial goals and any other terms and conditions established by the
Committee (as defined below) for each Performance Year (as defined below).

1.2 Effective Date. The STI is effective as of January 1, 2011.

1.3 Definitions. Capitalized terms used herein have the meanings set forth in
Article VI hereof unless otherwise defined herein.

1.4 Effect of Guidelines; Discretion.

(a) Notwithstanding any public or private communication by the Company or any
Affiliate regarding financial performance for a Performance Year and its
potential effect on the payment of Awards under the STI, the Committee and the
Compensation Official retain the full authority and discretion regarding the
calculation and payment of Awards under the STI otherwise accorded them under
the STI.

(b) Except with respect to Section 4.1 below, notwithstanding any use of terms
such as “are,” “will be,” “would” or any similarly declarative word or phrase in
this document or any description or summary of the STI, the STI imposes no duty
or obligation upon SemGroup, the Company or any Affiliate, the Committee, a
Compensation Official (as defined below) or any delegate of any of the foregoing
with regard to the payment of any Award under the STI or the amount thereof.
Compliance with the Guidelines, except for Section 4.1 below, is within the
complete discretion of the Compensation Official.



--------------------------------------------------------------------------------

1.5 No Legally Binding Right or Entitlement to Award. Neither eligibility nor
participation in the STI shall create any legally binding right nor otherwise
entitle any person to receive any Award hereunder for any Performance Year prior
to payment of such Award. In addition, there is no obligation for uniformity of
treatment of Eligible Employees or other employees, except as may be provided in
any other compensation arrangement to which the Company or, as applicable, an
Affiliate, is a party.

ARTICLE II.

ELIGIBILITY; PARTICIPATION

2.1 Eligibility. Eligible Employees are common law employees of the Company or
one or more of its Affiliates, but not including anyone who is:

(a) A leased employee;

(b) an employee who is a member of a group of employees covered by a collective
bargaining agreement, unless such agreement expressly provides for coverage
under the STI;

(c) a seasonal employee, a temporary employee, a term employee or an employee
not employed on a regularly scheduled basis;

(d) a person who has a written employment contract or other contract for
services, unless such contract provides that such person is entitled to
participate in the STI;

(e) a person who is paid through the payroll of a temporary agency or similar
organization regardless of any subsequent reclassification as a common law
employee;

(f) a person who is designated, compensated or otherwise treated as an
independent contractor by an the Company or applicable Affiliate regardless of
any subsequent reclassification as a common law employee;

(g) a person who is designated, compensated or otherwise treated as a
cooperative education employee;

(h) a person who has a written contract with the Company or an Affiliate which
states either that such person is not an employee or that such person is not
entitled to receive compensation from the Company or such Affiliate for services
under such contract;

(i) a person who is not classified as a common law employee for purposes of the
Company’s or an Affiliate’s payroll system. In the event any such person is
reclassified as a common law employee for any purpose, including, without
limitation, as a common law or

 

-2-



--------------------------------------------------------------------------------

statutory employee, by any action of any third party, including, without
limitation, any government agency, or as a result of any private lawsuit, action
or administrative proceeding, such person will, notwithstanding such
reclassification, remain ineligible for participation hereunder and will not be
considered an Eligible Employee. In addition to and not in derogation of the
foregoing, the exclusive means for an individual who is not classified as a
common law employee of the Company or an Affiliate on the Company’s or such
Affiliate’s payroll system to become an Eligible Employee under the STI is
through an amendment to the STI which specifically renders such person an
Eligible Employee;

(j) a person retained by the Company or an Affiliate directly or through an
agency or other party to perform services for the Company or such Affiliate (for
either a definite or indefinite duration) in the capacity of a fee-for-service
worker or independent contractor or any similar capacity including, without
limitation, any such person employed by temporary employment firms, technical
help firms, staffing firms, employee leasing firms, professional employer
organizations or other staffing firms, whether or not deemed to be a common law
employee; and

(k) an employee who is on an unpaid leave of absence, unpaid administrative
leave or, except as provided in Section 4.3 below, Disability leave, whether or
not the individual is otherwise treated as an employee for other purposes.

2.2 Participation; Eligibility to Receive Award. An Eligible Employee begins to
participate in the STI on such person’s first day of active employment as an
Eligible Employee for the Company or an Affiliate. Such participation ceases at
the time such active employment as an Eligible Employee ceases, including on
commencement of any unpaid leave of absence, administrative leave or Disability
leave whether or not the individual is compensated or otherwise treated as an
employee for other purposes. Further, except as set forth in Article IV below,
no Eligible Employee may receive an Award under the STI unless he or she is an
Eligible Employee participating in the STI on the payment date for such Award.
An Eligible Employee will continue to participate in the STI through the last
day of the final month of the period of any paid administrative leave commenced
while such Eligible Employee was participating in the STI.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III.

GUIDELINES FOR CALCULATING AWARD AMOUNTS

3.1 Factors Relevant to Calculation of Awards. Awards, if any, for Eligible
Employees for a Performance Year are calculated based on such factors as the
Compensation Official determines in its sole discretion, including without
limitation (a) available funding, (b) the financial performance of SemGroup and
its business units in accordance with the Performance Measures (as defined
below) and (c) the Eligible Employee’s Target Percentage and Eligible Earnings
for such Performance Year.

3.2 Target Percentage. Within the first quarter of each Performance Year, the
Compensation Official will establish a Target Percentage for each Eligible
Employee. The Target Percentage is expressed as a percentage of an Eligible
Employee’s Eligible Earnings. An Eligible Employee’s Target Percentage may
change during a Performance Year based on a change in such Eligible Employee’s
job title, or upon the recommendation of the Compensation Official.

3.3 Eligible Earnings. For purposes of the STI, an Eligible Employee’s Eligible
Earnings means the amount of his or her base salary for a Performance Year.
“Base salary” includes, but is not limited to, pay for hours worked during a
normal workday, PTO, short-term disability pay, holiday pay, jury duty pay,
bereavement pay and shift differentials. “Base salary” under the STI does not
include, by way of example and not limitation, bonuses, overtime, long-term
Disability benefits, commissions, cost of living pay, housing pay, relocation
pay, other taxable fringe benefits and extraordinary compensation.

3.4 Target Awards; Changes in Target Awards during a Performance Year.

(a) The amount of an Eligible Employee’s Target Award for a Performance Year is
equal to the product of (i) the Eligible Employee’s Target Percentage multiplied
by (ii) his or her estimated Eligible Earnings for such Performance Year. An
Eligible Employee’s Target Award represents a payment target for the Award, if
any, payable to such Eligible Employee upon the achievement of the Performance
Measures at the target level established for the Performance Year for SemGroup
and the business units, and, where applicable, the Eligible Employee’s personal
performance goals. The amount of the Award may vary based upon the level of
achievement of the Performance Measures.

(b) If during the course of a Performance Year, an Eligible Employee’s business
unit (as defined in Section 3.3 above) changes so that his or her Target
Percentage and/or business unit is different for different parts of such
Performance Year, and/or the amount of an Eligible Employee’s Eligible Earnings
on an annual basis is increased or decreased, such Eligible Employee’s Target
Percentage for that Performance Year, and, therefore, his or her Target Award,
are pro rated as appropriate to reflect his or her Target Percentage and
Eligible Earnings under the STI for each portion of such Performance Year.

 

-4-



--------------------------------------------------------------------------------

3.5 Amount of Award; Adjustments and Limits.

(a) The amount of an Award, if any, for an Eligible Employee for a Performance
Year calculated under the STI is initially calculated based on the Eligible
Employee’s Target Award and Eligible Earnings for the Performance year computed
under Section 3.4 above, subject to the adjustments and limits described below.

(b) The Award of an Eligible Employee, if any, initially calculated as for a
Performance Year in accordance with Section 3.4 above is subject to adjustment
upward or downward (but not below zero) based on such other factors as the
Compensation Official determines appropriate, including without limitation
(i) available funding, (ii) the performance of SemGroup and its business units
in accordance with the Performance Measures and (iii) the Eligible Employee’s
Target Percentage and Eligible Earnings for such Performance Year. Such
adjustment shall be determined based upon percentage achievement of the
Performance Measures and their corresponding relative weight.

(c) The amount of each Eligible Employee’s Award, if any, for a Performance Year
under the STI shall not exceed 200% of his or her Target Award, or be less than
zero (0). In addition, in no event shall the aggregate amount of all Awards
calculated under the STI or a Performance Year exceed the Incentive Pool (as
defined below) for such Performance Year.

(d) No Award or any portion thereof shall be payable to any Eligible Employee
with respect to any Performance Year unless SemGroup is profitable for such
Performance Year as defined and determined in the sole discretion of the
Committee and, notwithstanding such profitability, no Award shall be payable
under the STI except in the discretion of the Compensation Official.

3.6 Incentive Pool. The Incentive Pool for a Performance Year is the total
amount of funds, if any, allocated by the Committee for the payment of Awards
under the STI for such Performance Year. The Incentive Pool applicable for a
Performance Year shall be determined by the Committee following the end of such
Performance Year.

ARTICLE IV.

PAYMENT

4.1 Timing of Payment of Awards. Except as otherwise provided in Section 5.7
below, any Award or portion thereof under the STI with respect to a Performance
Year that is payable under the STI if and as approved for payment by the
Compensation Official will be paid in cash on March 14 of the year following
such Performance Year.

4.2 No Payment of Award on Termination of Employment except due to Retirement,
Disability or Death. An Eligible Employee whose employment by the Company or

 

-5-



--------------------------------------------------------------------------------

applicable Affiliate ends, voluntarily or involuntarily, prior to the payment
date of an Award or portion thereof otherwise payable to such Eligible Employee
for a Performance Year under the STI, is not eligible to receive any Award under
the STI for such Performance Year except, in accordance with Section 4.3 below,
if such employment termination is due to Retirement, Disability or death.

4.3 Discretion to Pay Award on Termination of Employment as a Result of Death,
Disability or Retirement. If an Eligible Employee’s employment by the Company or
applicable Affiliate terminates prior to payment of an Award otherwise payable
under the STI with respect to a Performance Year due to such Eligible Employee’s
Retirement, Disability or death, such Eligible Employee (or his or her
beneficiary, as the case may be) may, in the discretion of the Compensation
Official, receive an Award under the STI for such Performance Year. The amount
of any Award payable to such Eligible Employee, or beneficiary, as the case may
be), in such case shall be calculated in the same manner and paid at the same
time that Awards, if any, are paid to other Eligible Employees.

ARTICLE V.

GENERAL PROVISIONS

5.1 Administration. The STI will be administered by the Committee which serves
as the Compensation Official with respect to (a) establishment of the financial
performance metrics and goals for each Performance Year, (b) certification of
the achievement of established goals for a Performance Year, (c) determination
of Target Percentages and Awards, if any, payable to any Eligible Employee or
group of Eligible Employees as to which the Committee directly sets
compensation, and (d) such other matters with respect to the STI as the
Committee determines in its sole determination. Otherwise, the STI shall be
administered by the applicable Compensation Official with respect to each
Eligible Employee or group of Eligible Employees. Notwithstanding anything to
the contrary in the STI, the Compensation Official, retains at all times full
discretion and authority over every aspect of the STI as to which such
Compensation Official is accorded discretion under the STI or otherwise under
the Company’s or applicable Affiliate’s compensation policies and procedures,
including without limitation whether and to what extent any Award will be paid
under the STI for any Performance Year and to whom such Award(s) may be paid or
not paid. The Compensation Official may further delegate its administrative
duties and responsibilities under the STI to such committees, other groups and
individuals as it deems appropriate; provided that no delegation shall be made
that would violate applicable law.

5.2 No Limit on Other Compensatory Arrangements. Nothing contained herein shall
prevent the Company or any Affiliate from adopting other or additional
compensation arrangements (which may include, without limitation, employment
agreements with Eligible Employees and arrangements which relate to Awards under
the STI), and such arrangements may be either generally applicable or applicable
only in specific cases. Notwithstanding anything in this document to the
contrary, the terms of each Award shall be construed so as to be consistent with
such other arrangements in effect at the time of the Award.

 

-6-



--------------------------------------------------------------------------------

5.3 Severability. If any provision of the STI is, becomes or is deemed invalid,
illegal or unenforceable in any jurisdiction, or would disqualify the STI or any
Award under any law deemed applicable by the Company or employing Affiliate,
such provision shall be construed or deemed amended to conform to applicable
laws or, if it cannot be construed or deemed amended without, in the
determination of the Company or such Affiliate, materially altering the intent
of the STI, such provision shall be deleted and the remainder of the STI shall
remain in full force and effect; provided, however, that unless otherwise
determined by the Company, such provision shall not be construed or deemed
amended or deleted with respect to any Eligible Employee whose rights and
obligations under the STI are not subject to the law of such jurisdiction or the
law deemed applicable by the Company or applicable Affiliate.

5.4 Unfunded Status. The STI is intended to constitute an unfunded plan for
incentive compensation. With respect to any payments not yet made to an Eligible
Employee pursuant to the STI nothing herein shall give any such Eligible
Employee any rights that are greater than those of a general creditor of the
Company or applicable Affiliate; provided, however, that the Company or
applicable Affiliate may authorize the creation of trusts or make other
arrangements to meet the Company’s or Affiliate’s respective obligations under
the STI to deliver cash or other property pursuant hereto which trusts or other
arrangements shall be consistent with the “unfunded” status of the STI.

5.5 Amendment; Termination. The Committee shall have discretionary authority to
amend the STI, except for Section 4.1 hereof, from time to time without notice
to any employee or other person. The STI may be terminated by the Committee in
its sole discretion at any time without notice to any person and without any
obligation to pay any Award hereunder.

5.6 Section 409A. The Company intends that the STI and any payment made under
the STI be excepted from Section 409A or, if not excepted, compliant with 409A.
Accordingly, to the fullest extent possible, the Plan shall be construed and
administered so that each Award paid under the STI shall be paid in a time, form
and manner that results in the payment being excepted from 409A or, if not
excepted, compliant with 409A.

5.7 Forfeiture and Clawback. Notwithstanding any other provision of the STI to
the contrary, any incentive-based compensation paid to an Eligible Employee
under the STI may be subject to recovery by the Company or SemGroup under any
clawback policy that SemGroup may adopt from time to time, including without
limitation any policy that SemGroup may be required to adopt under Section 954
of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules
and regulations of the U.S. Securities and Exchange Commission thereunder or the
requirements of any national securities exchange on which SemGroup’s stock may
be listed. In accordance with any such policy, an Eligible Employee may be
required to promptly return any such incentive-based compensation which SemGroup
determines it is required to recover from the Eligible Employee under any such
clawback policy.

 

-7-



--------------------------------------------------------------------------------

ARTICLE VI.

DEFINITIONS

Unless otherwise defined in the STI, the following capitalized terms used in
this document shall have the meanings set forth below:

(a) “Affiliate” means all persons with whom the Company would be considered a
single employer under Section 414(b) of the Code, and all persons with whom such
person would be considered a single employer under Section 414(c) of the Code.

(b) “Award” has the meaning set forth in Section 3.1 hereof.

(c) “Committee” means the Compensation Committee of the Board of Directors of
SemGroup Corporation.

(d) “Company” means SemManagement L.L.C.

(e) “Compensation Official” means, with respect to an Eligible Employee or group
of Eligible Employees, the Committee, an individual or any other committee or
group that, under the policies and practices of the Company or applicable
Affiliate in effect at the relevant time, has the authority and discretion to
establish the Target Percentage for an Eligible Employee and to determine the
final amount of an Award, if any, payable to such Eligible Employee or group of
employees of the Company or applicable Affiliate under the STI.

(f) “Disability” or “Disabled” means a person’s total and permanent disability
as defined under any long-term disability plan sponsored by the Company or
applicable Affiliate.

(g) “Eligible Earnings” has the meaning set forth in Section 3.3 above.

(h) “Eligible Employee” means a person eligible to participate in the STI as
described in Section 2.1 above.

(i) “Guidelines” has the meaning set forth in Section 1.1 above.

(j) “Incentive Pool” has the meaning set forth in Section 3.6 above.

(k) “Performance Measures” means the goals established for a Performance Year
and approved by the Committee.

(l) “Performance Year” means a fiscal year of the Company with respect to which
an Award is made under the STI.

 

-8-



--------------------------------------------------------------------------------

(m) “Retirement” means an Eligible Employee’s termination of employment due to
his or her retirement as defined under the Company’s tax-qualified retirement
plan applicable to such Eligible Employee, or, if no such plan is applicable to
such Eligible Employee, (i) after attaining age 65 or (ii) after attaining age
59 and completing at least five (5) years of service with SemGroup.

(n) “Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and guidance issued thereunder.

(o) “SemGroup” means SemGroup Corporation and all of its Affiliates.

(p) “STI” has the meaning given in Section 1.1 above.

(q) “Target Award” has the meaning set forth in Section 3.4(a) above.

(r) “Target Percentage” has the meaning set forth in Section 3.2(a) above.

 

-9-